This is an action by J.S. Blair, a former policeman of the city of Tulsa, to recover a money judgment against that city for salary asserted to have become due and payable to him since his alleged wrongful dismissal from duty by the defendant city on November 30, 1938.
In the district court of Tulsa county the cause was tried to the court without the aid of a jury, resulting in a verdict and judgment for the plaintiff. The defendant city presents the case for review.
Plaintiff was one of 15 policemen of the city of Tulsa discharged the latter part of November, 1938, for economic reasons impelled by constitutional considerations.
On the date of his dismissal and prior thereto plaintiff had been assigned to duty as a radio patrolman. The facts and legal questions involved in this appeal are in all essential respects identical with those presented to us in City of Tulsa v. Johnson, 193 Okla. 501, 145 P.2d 198. Our decision in that case controls in the case at bar.
As we pointed out in the cited case, the charter provisions of the city of Tulsa intended to protect policemen against wrongful discharge establishes no system of seniority under which older *Page 193 
men in point of service are given a priority over more recent appointees.
On authority of the above cited case, the syllabus of which is adopted as the syllabus in this case, the cause is reversed and remanded.
CORN, C.J., GIBSON, V.C.J., and OSBORN, BAYLESS, WELCH, HURST, and ARNOLD, JJ., concur.